  Case 1:19-cr-03746-JB Document 31 Filed 01/21/20 Page 1 of 11 PageID #: 82



                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

               Plaintiff,

         vs.                                        No. CR 19-3746 JB

ZACHARIAH STANLEY JOE,

               Defendant.


                DEFENDANT’S SENTENCING MEMORANDUM

         COMES NOW the Defendant, Zachariah Joe, by and through his counsel of

record, Melissa A. Morris, and pursuant to 18 U.S.C. § 3553, and Rule 11(c)(1)(C),

Fed. R. Crim. P., respectfully requests that this Honorable Court accept the plea

agreement entered into by the parties, and impose a sentence of 180 months or fifteen

years.

         Background

         Zachariah Joe is a twenty-eight year old man who was born in Shiprock, New

Mexico to Miranda Begay and Raymus Joe. To his family and friends, he has always

been known as Zach. Zach was primarily raised by his mother, and they remain

extremely close. His childhood was marked by chaos. Zach’s father is an alcoholic,



                                          1
  Case 1:19-cr-03746-JB Document 31 Filed 01/21/20 Page 2 of 11 PageID #: 83



who was prone to violence when he was intoxicated. His father was physically

abusive to Zach’s mother, and eventually to Zach as well.

      Both Zach and his mother were victims of his father’s alcoholism. His father

was unpredictable and impulsive. As a child, Zach remembers constantly being in

fear of what his father might do. The abuse began when he was eight years old, and

continued until he was eighteen. His father would hit him, and push him into walls.

He was also verbally abusive, and he would punch holes into walls and destroy the

house. Zach lived in fear of inadvertently setting him off. When Zach’s mother was

pregnant with his younger sister, it seemed like things improved, and his father

stopped hitting his mother. Unfortunately it was only a partial improvement, since

he continued to take his anger out on Zach.

      Zach’s mother has always emphasized the importance of education. Although

Zach was an average student, he successfully graduated from the Data Arts and

Technology Academy in 2010. He even attended one semester of college. Although

he never finished college, Zach has consistently been employed. He has most

recently worked at Burger King, as well as part-time at AV Water Company in

Farmington.

      Zach began drinking alcohol at age thirteen, and it has been his drug of choice

ever since. His drinking soon became a problem. Zach realized that he often became

angry when he drank. He transformed into a person he did not recognize or like.


                                         2
  Case 1:19-cr-03746-JB Document 31 Filed 01/21/20 Page 3 of 11 PageID #: 84



Zach understands that when he drinks alcohol, his personality changes, and he

sometimes does things that he would not do otherwise. As an adult, he has been

arrested for crimes involving alcohol.        His alcohol abuse has even destroyed

relationships with potential partners.    Although his family is understandably

saddened and confused by his actions, they remain supportive of Zach.

Argument

      The abiding principle throughout the judicial history of our country is that the

sentencing judge should “consider every convicted person as an individual and every

case as a unique study in the human failings that sometimes mitigate, sometimes

magnify the crime and punishment.” Koon v. United States, 518 U.S. 81, 113 (1996).

Therefore, every sentence in a criminal case must be both just and reasonable based

on a fair interpretation of the United States Sentencing Guidelines and a full

assessment of the statutory factors delineated in 18 U.S.C. § 3553(a). United States

v. Kristl, 437 F.3d 1050, 1053 (10th Cir. 2006), see also United States v. Contreras-

Martinez, 409 F.3d 1236, 1241 (10th Cir. 2005). Ultimately the sentence in every

criminal case must be “sufficient, but not greater than necessary” to fulfill the

sentencing aims established by Congress. United States v. Mateo, 471 F.3d 1162,

1163 (10th Cir. 2006).




                                          3
  Case 1:19-cr-03746-JB Document 31 Filed 01/21/20 Page 4 of 11 PageID #: 85




      I.    18 U.S.C. §3553 (A) FACTORS

      This Court is required to consider the factors listed under Title 18 U.S.C.

§3553(a) when deciding what the appropriate sentence should be. United States v.

Booker, 543 U.S. 220, 260-262 (2005). If the factors listed in §3553(a) support a

sentence outside the guidelines, the sentencing court is now free, under Booker, to

impose that sentence outside the guidelines. Under §3553(a), this Court must

consider:

   1. The nature and circumstances of the offense and the history and

      characteristics of the defendant;

   2. The need for the sentence imposed to reflect the seriousness of the offense, to

      promote respect for the law and provide just punishment and deterrence, to

      protect the public from further crimes of the defendant and to provide the

      defendant with education, training, medical care or other correctional

      treatment;

   3. The kinds of sentences available;

   4. The need to avoid unwarranted sentence disparities among defendants with

      similar records who are guilty of similar conduct;

   5. The need for restitution. (Emphasis added)
                                          4
  Case 1:19-cr-03746-JB Document 31 Filed 01/21/20 Page 5 of 11 PageID #: 86



   A. NATURE AND CIRCUMSTANCES OF THE OFFENSE AND
      HISTORY AND CHARACTERISTICS OF THE DEFENDANT
      Zachariah Joe is a twenty-eight year old man whose life has been ruined by

alcohol abuse. He grew up with an alcoholic father who became angry and often

violent when he drank. Zach endured abuse at his father’s hands for ten years of his

life. As a young teenager, Zach began drinking alcohol and he slowly transformed

into an alcoholic just like his father.

      On the night of January 3, 2019, Zachariah Joe did a horrible thing.

Something that he can never take back, no matter how much he wishes he could.

Zach took the life of his cousin. Someone he had known all of his life, and loved.

He never set out to take his life, and still is not quite sure how the events of that night

culminated in such brutal actions. He regrets what he did every day. He is sorry

for the pain he has caused his family. Zach has taken this period of incarceration to

reflect, and to look ahead.

       There can be “no limitation . . . placed on the information concerning the

background, character and conduct of a person convicted of an offense which a court

. . . may receive and consider for the purposes of imposing an appropriate sentence.”

18 U.S.C. § 3661. Thus, information about the adverse childhood experiences of the

defendant and his predisposition to the disease of alcoholism is an appropriate

subject for the Court’s consideration prior to the imposition of any criminal sentence.


                                            5
  Case 1:19-cr-03746-JB Document 31 Filed 01/21/20 Page 6 of 11 PageID #: 87



      Mr. Joe respectfully submits that this offense, like every other criminal

offense he committed in the past, is the product of the disease of alcoholism, which

in turn may be the product of his traumatic childhood experiences and his family

history of alcoholism. Mr. Joe contends that his childhood experiences and his

family history of alcoholism made him more pre-disposed to the disease of

addiction. He offers this not as an excuse, but as an explanation for his behavior.

Thus, Mr. Joe requests that this Honorable Court address his need for alcohol

treatment and fashion a just and reasonable sentence that emphasizes recovery

instead of a long and wasteful prison sentence.

      Children born into families with a history of addiction or abuse are at

increased risk for substance use disorders later in life. For example, children of

alcoholics are about four times more likely than the general population to develop

alcohol problems and are at higher risk for many other behavior and emotional

problems. This is a major problem in the United States because about 12 percent of

American children, more than 8 million kids, live with a parent who abuses alcohol

or drugs. “A Family History of Alcoholism,” National Institute on Alcohol Abuse

and Alcoholism, June 2012.




                                         6
  Case 1:19-cr-03746-JB Document 31 Filed 01/21/20 Page 7 of 11 PageID #: 88



      The National Institute of Alcohol Abuse and Alcoholism defines an alcohol

use disorder as a diagnosable medical condition in which an individual’s alcohol

consumption causes harm or distress. www.niaa.nih.gov/alcohol_health. Alcohol

changes brain chemistry, initially increasing neurotransmitters that drive the brain’s

pleasure centers, but over time and with chronic abuse, depleting those same

neurotransmitters. As the tolerance to alcohol increases, the abuser must take in

more alcohol in order to feel the effects, which further damages both the body and

the brain. www.dualdiagnosis.org/alcohol-addiction/long-term.

      Native Americans have some of the highest rates of alcohol and drug abuse

among any identifiable group.      Substance Abuse and Mental Health Services

Administration      (2016)     www.samhsa.gov/specific-populations/racial-ethnic-

mionority. Native Americans and Alaskan Natives are five times more likely than

other ethnic groups in the United States to die of alcohol-related causes. National

Institute on Alcohol Abuse and Alcoholism. www.niaa.nih.gov /publications/

arh301/3-4.htm.     Many factors contribute to the development of alcohol use

disorders among Native Americans.          Native Americans have high rates of

unemployment and low rates of educational achievement and they are less likely to

have access to quality rehabilitation programs. All of these factors may contribute

to greater use of alcohol. www.recocvery.org/topics/native-americans-alcoholism/.



                                          7
  Case 1:19-cr-03746-JB Document 31 Filed 01/21/20 Page 8 of 11 PageID #: 89



      Finally, many scientific studies have also shown that genetic factors influence

alcoholism and establish that children of alcoholics are about four times more likely

than the general population to develop alcohol problems. National Institute on

Alcohol Abuse and Alcoholism, Family History. Alcohol is metabolized by several

pathways, the most common of which involve two key enzymes – alcohol

dehydrogenase (ADH) and aldehyde dehydrogenase (ALHD). Genetic differences

in these enzymes may also help to explain why some groups of people have higher

or lower rates of alcohol-related problems and suggest that some groups of Native

people may be predisposed to alcoholism because of differences in the way they

metabolize alcohol. NIAAA publications, supra.

   B. KINDS OF SENTENCES AVAILABLE, DETERRENCE, AND
      TREATMENT

   The parties have agreed to a below-guidelines sentence. In doing so, the parties

took into consideration the possibility of conviction at trial for the lesser-included

offense of voluntary manslaughter. The circumstances of this offense are such that

both parties agreed such a result was possible. Such a conviction would have led to

a drastically reduced guideline range. The agreed upon sentence takes into account

the seriousness of the offense, but also allows Mr. Joe the possibility to reform and

go on to live a productive life. It also takes into account the delicate family dynamics




                                           8
  Case 1:19-cr-03746-JB Document 31 Filed 01/21/20 Page 9 of 11 PageID #: 90



at play. Mr. Joe asks the Court accept the plea agreement and impose the agreed

upon sentence.

   The task before the Court at sentencing is to impose a sentence that is sufficient,

but not greater than necessary to accomplish the goals of punishment. The

established tradition of sentencing in federal courts is that “the punishment should

fit the offender and not merely the crime.” Pepper v. U.S., 562 U.S. 476, 487-88

(2011), internal citations omitted. In light of the circumstances of this case, and the

mitigating evidence presented herein, a sentence within the guideline range is simply

“greater than necessary.” An argument that the guidelines are unduly harsh is not

new, nor groundbreaking. See U.S. v. Bannister, 786 F.Supp.2d 617, 623 (E.D.N.Y.

2011), (As “[o]ne of our most thoughtful jurists reminds us, ‘[o]ur resources are

misspent, our punishments too severe, our sentences too long.’ Justice Anthony M.

Kennedy, Address at the American Bar Association Annual Meeting, San Francisco,

Ca. (Aug. 9, 2003), available at

http://meetngs.abanet.org/webupload/commupload/CR209800/newsletterpubs/Justi

ce_Kennedy_ABA_ Speech_Final.pdf.”); See also “The Failure of the Federal

Sentencing Guidelines: A Structural Analysis,” 105 Colum. L. Rev. 1315, 1328

(May 2005), (“At or near the root of virtually every serious criticism of the

guidelines is the concern that they are too harsh, that federal law requires

imposition of prison sentences too often and for terms that are too long. It is
                                          9
 Case 1:19-cr-03746-JB Document 31 Filed 01/21/20 Page 10 of 11 PageID #: 91



notoriously difficult to determine how much punishment is enough, either in

individual cases or across an entire population of offenders, but by any standard

the severity and frequency of punishment imposed by the federal criminal process

during the guidelines era is markedly greater than it had been before.”)

   Mr. Joe is 28 years old. Under the parties’ agreement, he will be approximately

40 years old when he is released. He will have been sober for over a decade, a

substantial period of time. He will have completed the 500-hour RDAP program, of

which he is truly eager to take advantage. He will have gained invaluable insight

into his disease, as well as tools to manage it. He will be reformed and ready to re-

enter society, and live a productive life. While Mr. Joe’s crime is exceptionally

serious, a sentence within the guideline range of 235 to 293 months is nonetheless

unduly harsh. Correctional treatment and rehabilitation are possible. Mr. Joe seeks

to better himself through intensive alcohol treatment. One of the purposes of

punishment is to provide needed correctional treatment in the most effective manner.

This treatment and counseling while incarcerated, with close community supervision

upon release can protect the public from future crimes.

   Mr. Joe’s personal history and characteristics also suggest a sentence of 180

months is appropriate. “[E]vidence about the defendant’s background and character

is relevant because of the belief, long held by this society, that defendants who

commit criminal acts that are attributable to a disadvantaged background, or to
                                         10
 Case 1:19-cr-03746-JB Document 31 Filed 01/21/20 Page 11 of 11 PageID #: 92



emotional and mental problems, may be less culpable than defendants who have no

such excuse.” Penry v. Lynaugh, 492 U.S. 302, 319 (1989), internal quotation

omitted, (overruled on other grounds in Atkins v. Virginia, 536 U.S. 304 (2002)). Mr.

Joe had a difficult childhood, marked by an alcoholic parent and physical abuse. It

affected his childhood development, and likely his sense of stability and security,

and ultimately his ability to function in the world.

   WHEREFORE, in light of these circumstances, the Rule 11(c)(1)(C) agreed-

upon sentence of 180 months, is sufficient, but not greater than necessary to

accomplish the goals of sentencing. It will reflect the seriousness of the offense and

provide just punishment; it will adequately deter future criminal conduct, protect the

public from future crimes, and provide needed correctional and rehabilitative

treatment.

                                        Respectfully Submitted,
                                        FEDERAL PUBLIC DEFENDER
                                        111 Lomas Blvd NW, Suite 501
                                        Albuquerque, New Mexico 87102
                                        (505) 346-2489
                                        Fax (505) 346-2494

                                        Electronically filed January 21, 2020
                                        /s/ Melissa A Morris
                                        Assistant Federal Public Defender
                                        melissa_morris@fd.org




                                          11
